Exhibit 25.1 securities and exchange commission Washington, D.C. 20549 FORM T-1 STATEMENT OF ELIGIBILITY UNDER THE TRUST INDENTURE ACT OF 1 CORPORATION DESIGNATED TO ACT AS TRUSTEE Check if an Application to Determine Eligibility of a Trustee Pursuant to Section 305(b)(2) U.S. BANK NATIONAL ASSOCIATION (Exact name of Trustee as specified in its charter) 31-0841368 I.R.S. Employer Identification No. 800 Nicollet Mall Minneapolis, Minnesota 55402 (Address of principal executive offices) (Zip Code) Maryellen Hunter U.S. Bank National Association One Federal Street Boston, MA 02110 (617) 603-6401 (Name, address and telephone number of agent for service) Incapital Trust Products II LLC (Issuer with respect to the Securities) Delaware [] (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) Corporation Trust Center 1209 Orange Street Wilmington, DE 19801 (Address of Principal Executive Offices) (Zip Code) Pass-Through Certificates (Title of the Indenture Securities) FORM T-1 Item 1. GENERAL INFORMATION.Furnish the following information as to the Trustee. a) Name and address of each examining or supervising authority to which it is subject. Comptroller of the Currency Washington, D.C. b) Whether it is authorized to exercise corporate trust powers. Yes Item 2. AFFILIATIONS WITH OBLIGOR. If the obligor is an affiliate of the Trustee, describe each such affiliation. None Items 3-15 Items 3-15 are not applicable because to the best of the Trustee's knowledge, the obligor is not in default under any Indenture for which the Trustee acts as Trustee. Item 16. LIST OF EXHIBITS: List below all exhibits filed as a part of this statement of eligibility and qualification. 1.A copy of the Articles of Association of the Trustee.* 2.A copy of the certificate of authority of the Trustee to commence business, attached as Exhibit 2. 3. A copy of the certificate of authority of the Trustee to exercise corporate trust powers, attached as Exhibit 3. 4. A copy of the existing bylaws of the Trustee.** 5. A copy of each Indenture referred to in Item 4.Not applicable. 6. The consent of the Trustee required by Section 321(b) of the Trust Indenture Act of 1939, attached as Exhibit 6. 7. Report of Condition of the Trustee as of March 31, 2015 published pursuant to law or the requirements of its supervising or examining authority, attached as Exhibit 7. * Incorporated by reference to Exhibit 25.1 to Amendment No. 2 to registration statement on S-4, Registration Number 333-128217 filed on November 15, 2005. ** Incorporated by reference to Exhibit 25.1 to registration statement on form S-3ASR,Registration Number 333-199863 filed on November 5, 2014. 2 SIGNATURE Pursuant to the requirements of the Trust Indenture Act of 1939, as amended, the Trustee, U.S. BANK NATIONAL ASSOCIATION, a national banking association organized and existing under the laws of the United States of America, has duly caused this statement of eligibility and qualification to be signed on its behalf by the undersigned, thereunto duly authorized, all in the City of Boston, State of Massachusetts on the 29th of July, 2015. By: /s/ Maryellen Hunter Maryellen Hunter Vice President 3 Exhibit 2 abcc Office of the Comptroller of the Currency Washington, DC 20Thomas J. Curry Comptroller of the Currency, do hereby certify that. 1. The Comptroller of the Currency, pursuant to Revised Statutes 324, et seq, as amended, and 12USC 1, et seq, as amended has possession, custody, and control of all records pertaining to the chartering, regulation, and supervision of all national banking associations. 2. "U.S. Bank National Association," Cincinnati, Ohio (Charter No. 24), is a national banking association formed under the laws of the United States and is authorized thereunder to transact the business of banking on the date of this certificate. IN TESTIMONY WHEREOF, today, January 21, 2015, I have hereunto subscribed my name and caused my seal of office to be affixed to these presents at the U.S. Department of the Treasury, in the City of Washington, District of Columbia. Comptroller of the Currency 4 Exhibit 3 Office of the Comptroller of the Currency Washington DC 20, Thomas J. Curry, Comptroller of the Currency, do hereby certify that: 1. The Office of the Comptroller of the Currency, pursuant to Revised Statutes 324, et seq, as amended, and 12 USC 1, et seq, as amended, has possession, custody, and control of all records pertaining to the chartering, regulation, and supervision of all national banking associations, 2. "U.S. Bank National Association:* Cincinnati, Ohio (Charter No. 24), was granted, under the hand and seal of the Comptroller, the right to act in all fiduciary capacities authorized under the provisions of the Act of Congress approved September 28, 1962, 76 Stat. 668, 12 USC 92a, and that the authority so granted remains in full force and effect on the date of this certificate. IN TESTIMONY WHEREOF, today, January 21, 2015, I have hereunto subscribed my name and caused my seal of office to be affixed to these presents at the U.S. Department of the Treasury, in the City of Washington, District of Columbia. Comptroller of the Currency 5 Exhibit 6 CONSENT In accordance with Section 321(b) of the Trust Indenture Act of 1939, the undersigned, U.S. BANK NATIONAL ASSOCIATION hereby consents that reports of examination of the undersigned by Federal, State, Territorial or District authorities may be furnished by such authorities to the Securities and Exchange Commission upon its request therefor. Dated: July 29, 2015 By: /s/ Maryellen Hunter Maryellen Hunter Vice President 6 Exhibit 7 U.S. Bank National Association Statement of Financial Condition As of 3/31/2015 ($000’s) 3/31/2015 Assets Cash and Balances Due From $ 14,048,386 Depository Institutions Securities 101,980,067 Federal Funds 48,958 Loans & Lease Financing Receivables 248,152,881 Fixed Assets 4,794,618 Intangible Assets 12,898,132 Other Assets 23,440,131 Total Assets $ 405,363,173 Liabilities Deposits $ 297,444,787 Fed Funds 1,856,185 Treasury Demand Notes 0 Trading Liabilities 1,179,175 Other Borrowed Money 46,898,693 Acceptances 0 Subordinated Notes and Debentures 3,650,000 Other Liabilities 12,682,543 Total Liabilities $ 363,711,383 Equity Common and Preferred Stock 18,200 Surplus 14,266,400 Undivided Profits 26,511,651 Minority Interest in Subsidiaries 855,539 Total Equity Capital $ 41,651,790 Total Liabilities and Equity Capital $ 405,363,173 7
